Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

BY AND BETWEEN

HORIZON PHARMA, INC., HORIZON PHARMA USA, INC. AND

TODD N. SMITH

This Executive Employment Agreement (hereinafter referred to as the
“Agreement”), is entered into effective June 1, 2012 (the “Effective Date”) by
and between Horizon Pharma, Inc., a Delaware corporation, and its wholly owned
subsidiary, Horizon Pharma USA, Inc., a Delaware corporation, each having a
principal place of business at 520 Lake Cook Road, Suite 520, Deerfield, IL
60015 (hereinafter referred to together as the “Company”), and Todd N. Smith, an
individual residing at 31445 Reigate Lane, Green Oaks, IL 60044, domiciled in
the State of Illinois (hereinafter referred to as the “Executive”). This
Agreement supersedes in its entirety the Employment Offer Letter entered into by
and between Horizon Pharma USA, Inc. and the Executive on September 24, 2010
(the “Prior Agreement”).

RECITALS

WHEREAS, the Company is a duly organized Delaware corporation, with its
principal place of business within the State of Illinois, and is in the business
of developing and marketing prescription medication; and

WHEREAS, the Executive is domiciled within the State of Illinois and is highly
skilled and experienced in the business of developing and marketing health care
related products and services; and

WHEREAS, the Company desires assurance of the continued association and services
of the Executive in order to continue to retain the Executive’s experience,
skills, abilities, background and knowledge, and is willing to continue to
engage the Executive’s services on the terms and conditions set forth in this
Agreement; and

WHEREAS, the Executive desires to be in the continued employ of the Company, and
is willing to accept such continued employment on the terms and conditions set
forth in this Agreement.

AGREEMENT

1. Employment.

1.1 Term. The Company hereby agrees to employ the Executive, and the Executive
hereby accepts employment by the Company, upon the terms and conditions set
forth in this Agreement. The Executive’s original date of hire was October 1,
2010 (the “Hire Date”). The Executive’s employment shall be governed under the
terms set forth in this Agreement beginning on the Effective Date and shall
continue until it is terminated pursuant to Section 4 herein (hereinafter
referred to as the “Term”).



--------------------------------------------------------------------------------

1.2 Title. The Executive shall have the title of Executive Vice President and
Chief Commercial Officer (hereinafter referred to as “CCO”) of the Company and
shall serve in such other capacity or capacities commensurate with his position
as Executive Vice President and CCO as the President and CEO of the Company may
from time to time prescribe.

1.3 Duties. The Executive shall do and perform all services, acts or things
necessary or advisable to manage and conduct the business of the Company and
shall have the authority and responsibilities which are generally associated
with the position of Executive Vice President and CCO, including being
responsible for the Company’s marketing and sales strategy and operations. The
Executive shall report to the President and CEO.

1.4 Policies and Practices. The employment relationship between the Parties
shall be governed by this Agreement and the policies and practices established
by the Company and the Board of Directors (hereinafter referred to as the
“Board”). In the event that the terms of this Agreement differ from or are in
conflict with the Company’s policies or practices or the Company’s Employee
Handbook, this Agreement shall control.

1.5 Location. The Executive shall perform the services the Executive is required
to perform pursuant to this Agreement in the Company’s Deerfield, IL
headquarters. The Company may from time to time require the Executive to travel
outside the Company’s headquarters in Deerfield, IL and other locations in
connection with the Company’s business.

2. Loyalty of Executive.

2.1 Loyalty. During the Executive’s employment by the Company, the Executive
shall devote the Executive’s business energies, interest, abilities and
productive time to the proper and efficient performance of the Executive’s
duties under this Agreement. The Executive is permitted to serve on the board of
directors of one other company, so long as the other company does not compete
with the Company.

2.2 Exclusive Employment. Except with the prior written consent of the Board,
the Executive shall not, during the term of this Agreement, undertake or engage
in any other employment, occupation or business enterprise, other than ones in
which the Executive is a passive investor. The Executive may engage in any civic
and not-for-profit activities so long as such activities do not materially
interfere with the performance of his duties hereunder or present a conflict of
interest with the Company.

2.3 Agreement not to Participate in Company’s Competitors. During the Term of
this Agreement, the Executive agrees not to acquire, assume or participate in,
directly or indirectly, any position, investment or interest known by the
Executive to be adverse or antagonistic to the Company, its business or
prospects, financial or otherwise or in any company, person or entity that is,
directly or indirectly, in competition with the business of the Company or any
of its affiliates.



--------------------------------------------------------------------------------

3. Compensation to Executive.

3.1 Base Salary. The Company shall pay the Executive a base salary at the
initial annualized rate of three hundred thirty-three thousand dollars
($333,000.00) per year, subject to standard deductions and withholdings, or such
higher rate as may be determined from time to time by the Board or the
compensation committee thereof (hereinafter referred to as the “Base Salary”).
Such Base Salary shall be paid in accordance with the Company’s standard payroll
practice. Payments of salary installments shall be made no less frequently than
once per month. The Executive’s Base Salary will be reviewed annually each
December and the Executive shall be eligible to receive a salary increase (but
not decrease) annually in an amount to be determined by the Board or the
compensation committee thereof in its sole and exclusive discretion. Once
increased, the new salary shall become the Base Salary for purposes of this
Agreement and shall not be reduced without the Executive’s written consent. Any
reduction in the Base Salary of the Executive, without his written consent,
shall be deemed Good Reason as set forth in and subject to Section 4.5.2 of this
Agreement.

3.2 Discretionary Bonus. Provided the Executive meets the conditions stated in
this Section 3.2, the Executive shall be eligible for an annual discretionary
bonus (hereinafter referred to as the “Bonus”) with a target amount of forty
percent (40%) of the Executive’s Base Salary, subject to standard deductions and
withholdings, based on the Board’s determination, in good faith, and based upon
the Executive’s individual achievement and company performance objectives as set
by the Board or the compensation committee thereof, of whether the Executive has
met such performance milestones as are established for the Executive by the
Board or the compensation committee thereof, in good faith, in consultation with
the Executive (hereinafter referred to as the “Performance Milestones”). The
Performance Milestones will be based on certain factors including, but not
limited to, the Executive’s performance and the Company’s financial performance.
The Executive’s Bonus target will be reviewed annually and may be adjusted by
the Board or the compensation committee thereof in its discretion, provided
however, that the Bonus target may only be reduced upon the Executive’s written
consent. The Executive must be employed on the date the Bonus is awarded to be
eligible for the Bonus, subject to the termination provisions thereof. The Bonus
shall be paid during the calendar year following the calendar year for which
such Bonus was earned.

3.3 [Reserved].

3.4 Discretionary Grants. At least one time per year, the Board shall consider,
in good faith, whether to grant additional equity awards to the Executive.

3.5 Legal Review. Upon the Executive’s submission of appropriate itemized proof
and verification of reasonable and customary legal fees incurred by the
Executive in obtaining legal advice associated with the review, preparation,
approval, and execution of this Agreement, the Company shall pay for such legal
fees subject to receipt of appropriate proof and verification of such legal fees
no later than ninety (90) days after such expenses are incurred by the
Executive. The Company agrees to pay all reasonable legal fees pursuant to
Section 3.5 of this Agreement within thirty (30) days of receipt of an invoice
for legal services from the Executive and/or his attorneys.



--------------------------------------------------------------------------------

3.6 Changes to Compensation. The Executive’s compensation may be changed from
time to time by mutual agreement of the Executive and the Company. In the event
that the Executive’s base salary is materially decreased without his written
consent, said decrease will be Good Reason for the Executive to terminate the
Agreement as set forth in and subject to Section 4.5.2 of this Agreement.

3.7 Taxes. All amounts paid under this Agreement to the Executive by the Company
will be paid less applicable tax withholdings and any other withholdings
required by law or authorized by the Executive.

3.8 Benefits. The Executive shall, in accordance with Company policy and the
terms of the applicable plan documents, be eligible to participate in benefits
under any executive benefit plan or arrangement which may be in effect from time
to time and made available to the Company’s executives or key management
employees, provided, however, that the Executive shall be entitled to at least
four (4) weeks of paid vacation annually.

4. Termination.

4.1 Termination by the Company. The Executive’s employment with the Company may
be terminated only under the following conditions:

4.1.1 Termination for Death or Disability. The Executive’s employment with the
Company shall terminate effective upon the date of the Executive’s death or
“Complete Disability” (as defined in Section 4.5.1), provided, however, that
this Section 4.1.1 shall in no way limit the Company’s obligations to provide
such reasonable accommodations to the Executive and/or his heirs as may be
required by law.

4.1.2 Termination by the Company For Cause. The Company may terminate the
Executive’s employment under this Agreement for “Cause” (as defined in
Section 4.5.3) by delivery of written notice to the Executive specifying the
Cause or Causes relied upon for such termination, provided that such notice is
delivered within two (2) months following the occurrence or discovery of any
event or events constituting “Cause”. Any notice of termination given pursuant
to this Section 4.1.2 shall effect termination as of the date of the notice or
such date as specified in the notice. The Executive shall have the right to
appear before the full Board before any termination for Cause becomes effective
and binding upon the Executive.

4.1.3 Termination by the Company Without Cause. The Company may terminate the
Executive’s employment under this Agreement at any time and for any reason or no
reason subject to the requirements set out in Section 4.4 of this Agreement.
Such termination shall be effective on the date the Executive is so informed or
as otherwise specified by the Company, pursuant to notice requirements set forth
in Section 6 of this Agreement.



--------------------------------------------------------------------------------

4.2 Termination by the Executive. The Executive may terminate his employment
with the Company at any time and for any reason or no reason, including, but not
limited, to the following conditions:

4.2.1 Good Reason. The Executive may terminate his employment under this
Agreement for “Good Reason” (as defined below in Section 4.5.2) by delivery of
written notice to the Company specifying the Good Reason relied upon by the
Executive for such termination in accordance with the requirements of such
section.

4.2.2 Without Good Reason. The Executive may terminate the Executive’s
employment hereunder for other than Good Reason upon thirty (30) days written
notice to the Company.

4.3 Termination by Mutual Agreement of the Parties. The Executive’s employment
pursuant to this Agreement may be terminated at any time upon a mutual agreement
in writing of the Parties. Any such termination of employment shall have the
consequences specified in such mutual agreement.

4.4 Compensation to Executive Upon Termination.

4.4.1 Death or Complete Disability. If the Executive’s employment shall be
terminated by death or Complete Disability as provided in Section 4.1.1, the
Company shall pay to the Executive, and/or the Executive’s heirs, all earned but
unpaid Base Salary, any earned but unpaid discretionary bonuses for any prior
period at such time as bonuses would have been paid if the Executive remained
employed, all accrued but unpaid business expenses, and all accrued but unused
vacation time earned through the date of termination at the rate in effect at
the time of termination (hereinafter referred to as the “Accrued Amounts”), less
standard deductions and withholdings. The Executive shall also be eligible to
receive a pro-rated bonus for the year of termination, as determined by the
Board or the Compensation Committee of the Board based on actual performance and
the period of the year he was employed (hereinafter referred to as the “Pro-rata
Bonus”), less standard deductions and withholdings, to be paid as a lump sum
within thirty (30) days after the date of termination.

4.4.2 With Cause or Without Good Reason. If the Executive’s employment shall be
terminated by the Company for Cause, or if the Executive terminates employment
hereunder without Good Reason, the Company shall pay the Executive’s Base
Salary, accrued but unpaid business expenses and accrued and unused vacation
benefits earned through the date of termination at the rate in effect at the
time of termination, less standard deductions and withholdings.

4.4.3 Without Cause or For Good Reason. If the Company terminates the
Executive’s employment without Cause or the Executive terminates his employment
for Good Reason, the Company shall pay the Accrued Amounts subject to standard
deductions and withholdings, to be paid as a lump sum no later than thirty (30)
days after the date of termination. In addition, subject to the limitations
stated in this Agreement and upon the Executive’s furnishing to the Company an
executed waiver and release of



--------------------------------------------------------------------------------

claims (the form of which is attached hereto as Exhibit A) (the “Release”)
within the applicable time period set forth therein, but in no event later than
forty-five days following termination of employment and permitting such Release
to become effective in accordance with its terms (the “Release Effective Date”),
and subject to the Executive entering into no later than the Release Effective
Date a non-competition agreement to be effective during the Severance Period,
substantially similar to Section 2.3, and continuing to abide by its terms
during the Severance Period, the Executive shall be entitled to:

(i) the equivalent of the Executive’s annual Base Salary in effect at the time
of termination for a period of twelve (12) months following the date of
termination (hereinafter referred to as the “Severance Period”), less standard
deductions and withholdings, to be paid during the Severance Period according to
the Company’s regular payroll practices, subject to any delay in payment
required by Section 4.6 in connection with the Release Effective Date;

(ii) in the event the Executive timely elects continued coverage under COBRA,
the Company will continue to pay the same portion of the Executive’s COBRA
health insurance premium as the percentage of health insurance premiums that it
paid during the Executive’s employment, including any amounts that the Company
paid for benefits to the qualifying family members of the Executive, up until
the earlier of either (i) the last day of the Severance Period or, (ii) the date
on which the Executive begins full-time employment with another company or
business entity which offers comparable health insurance coverage to the
Executive; and

(iii) notwithstanding anything to the contrary set forth herein, the Severance
Period, and the Company’s provisions of cash severance benefits to the Executive
under this Section 4.4.3 shall immediately cease upon the date that the
Executive begins full-time employment with another company or business entity
which offers base compensation to the Executive of at least ninety-five percent
(95%) of the Executive’s annual Base Salary amount in effect at the time of
termination. The Executive agrees to immediately notify the Company in writing
of any such employment.

4.4.4 Equity Award Acceleration.

(i) In Connection With a Change in Control. In the event that the Executive’s
employment is terminated without Cause or for Good Reason within the ninety
(90) days immediately preceding or during the eighteen (18) months immediately
following a Change in Control of the Company (as defined in Section 4.5.4 of
this Agreement), the vesting of any equity award shares granted to the Executive
prior to such termination shall be fully accelerated and such awards shall
become immediately exercisable by the Executive.

(ii) Release and Waiver. Any equity vesting acceleration pursuant to this
Section 4.4.4 shall be conditioned upon and subject to the Executive’s delivery
to the Company of a fully effective Release in accordance with the terms
specified by Section 4.4.3 hereof and such vesting acceleration benefit shall be
in addition to the benefits provided by Section 4.4.3 hereof.



--------------------------------------------------------------------------------

4.5 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

4.5.1 Complete Disability. “Complete Disability” shall mean the inability of the
Executive to perform the Executive’s duties under this Agreement, whether with
or without reasonable accommodation, because the Executive has become
permanently disabled within the meaning of any policy of disability income
insurance covering employees of the Company then in force. In the event the
Company has no policy of disability income insurance covering employees of the
Company in force when the Executive becomes disabled, the term “Complete
Disability” shall mean the inability of the Executive to perform the Executive’s
duties under this Agreement, whether with or without reasonable accommodation,
by reason of any incapacity, physical or mental, which the Board, based upon
medical advice or an opinion provided by a licensed physician, determines to
have incapacitated the Executive from satisfactorily performing all of the
Executive’s usual services for the Company, with or without reasonable
accommodation, for a period of at least one hundred eighty (180) days during any
twelve (12) month period that need not be consecutive.

4.5.2 Good Reason. “Good Reason” for the Executive to terminate the Executive’s
employment hereunder shall mean the occurrence of any of the following events
without the Executive’s consent:

(i) a material reduction in the Executive’s duties, authority, or
responsibilities relative to the duties, authority, or responsibilities in
effect immediately prior to such reduction, including by way of example, having
the same title, duties, authority and responsibilities at a subsidiary level
following a Change in Control;

(ii) the relocation of the Executive’s primary work location to a point more
than fifty (50) miles from the Executive’s current work location set forth in
Section 1.5 that requires a material increase in the Executive’s one-way driving
distance; and

(iii) a material reduction by the Company of the Executive’s base salary or
annual target Bonus opportunity, without the written consent of the Executive,
as initially set forth herein or as the same may be increased from time to time
pursuant to this Agreement.

Provided, however that, such termination by the Executive shall only be deemed
for Good Reason pursuant to the foregoing definition if (i) the Company is given
written notice from the Executive within sixty (60) days following the first
occurrence of the condition that he considers to constitute Good Reason
describing the condition and the Company fails to satisfactorily remedy such
condition within thirty (30) days following such written notice, and (ii) the
Executive terminates employment within thirty (30) days following the end of the
period within which the Company was entitled to remedy the condition
constituting Good Reason but failed to do so.



--------------------------------------------------------------------------------

4.5.3 Cause. “Cause” for the Company to terminate the Executive’s employment
hereunder shall mean the occurrence of any of the following events, as
determined reasonably and in good faith by the Board or a committee designated
by the Board:

(i) the Executive’s gross negligence or willful failure to substantially perform
his duties and responsibilities to the Company or willful and deliberate
violation of a Company policy;

(ii) the Executive’s conviction of a felony or the Executive’s commission of any
act of fraud, embezzlement or dishonesty against the Company or involving moral
turpitude that is likely to inflict or has inflicted material injury on the
business of the Company, to be determined by the sole discretion of the Company;

(iii) the Executive’s unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party that the
Executive owes an obligation of nondisclosure as a result of the Executive’s
relationship with the Company; and

(iv) the Executive’s willful and deliberate breach of the obligations under this
Agreement that causes material injury to the business of the Company.

4.5.4 Change in Control. For purposes of this Agreement, “Change in Control”
means: (i) a sale of all or substantially all of the assets of the Company;
(ii) a merger or consolidation in which the Company is not the surviving entity
and in which the holders of the Company’s outstanding voting stock immediately
prior to such transaction own, immediately after such transaction, securities
representing less than fifty percent (50%) of the voting power of the entity
surviving such transaction or, where the surviving entity is a wholly-owned
subsidiary of another entity, the surviving entity’s parent; (iii) a reverse
merger in which the Company is the surviving entity but the shares of Common
Stock outstanding immediately preceding the merger are converted by virtue of
the merger into other property, whether in the form of securities of the
surviving entity’s parent, cash or otherwise, and in which the holders of the
Company’s outstanding voting stock immediately prior to such transaction own,
immediately after such transaction, securities representing less than fifty
percent (50%) of the voting power of the Company or, where the Company is a
wholly-owned subsidiary of another entity, the Company’s parent; or (iv) an
acquisition by any person, entity or group (excluding any employee benefit plan,
or related trust, sponsored or maintained by the Company or subsidiary of the
Company or other entity controlled by the Company) of the beneficial ownership
of securities of the Company representing at least seventy-five percent (75%) of
the combined voting power entitled to vote in the election of Directors;
provided, however, that nothing in this paragraph shall apply to a sale of
assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of the Company.



--------------------------------------------------------------------------------

4.6 Application of Internal Revenue Code Section 409A. Notwithstanding anything
to the contrary set forth herein, any payments and benefits provided under this
Agreement (the “Severance Benefits”) that constitute “deferred compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the regulations and other guidance thereunder and any
state law of similar effect (collectively “Section 409A”) shall not commence in
connection with the Executive’s termination of employment unless and until the
Executive has also incurred a “separation from service” (as such term is defined
in Treasury Regulation Section 1.409A-1(h)) (“Separation From Service”), unless
the Company reasonably determines that such amounts may be provided to the
Executive without causing the Executive to incur the additional 20% tax under
Section 409A.

It is intended that each installment of the Severance Benefits payments provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i). For the avoidance of doubt, it is intended
that payments of the Severance Benefits set forth in this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulation Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the Company (or, if applicable,
the successor entity thereto) determines that the Severance Benefits constitute
“deferred compensation” under Section 409A and the Executive is, on the
termination of service, a “specified employee” of the Company or any successor
entity thereto, as such term is defined in Section 409A(a)(2)(B)(i) of the Code,
then, solely to the extent necessary to avoid the incurrence of the adverse
personal tax consequences under Section 409A, the timing of the Severance
Benefit payments shall be delayed until the earlier to occur of: (i) the date
that is six months and one day after the Executive’s Separation From Service, or
(ii) the date of the Executive’s death (such applicable date, the “Specified
Employee Initial Payment Date”), the Company (or the successor entity thereto,
as applicable) shall (A) pay to the Executive a lump sum amount equal to the sum
of the Severance Benefit payments that the Executive would otherwise have
received through the Specified Employee Initial Payment Date if the commencement
of the payment of the Severance Benefits had not been so delayed pursuant to
this Section and (B) commence paying the balance of the Severance Benefits in
accordance with the applicable payment schedules set forth in this Agreement.

Notwithstanding anything to the contrary set forth herein, the Executive shall
receive the Severance Benefits described above, if and only if the Executive
duly executes and returns to the Company within the applicable time period set
forth therein, but in no event more than forty-five days following Separation
From Service, the Company’s standard form of release of claims in favor of the
Company (attached to this Agreement as Exhibit A) and permits the release of
claims contained therein to become effective in accordance with its terms.
Notwithstanding any other payment schedule set forth in this Agreement, none of
the Severance Benefits will be paid or otherwise delivered prior to the
effective date of the Release. Except to the extent that payments may be delayed
until the Specified Employee Initial Payment Date pursuant to the preceding
paragraph, on the first regular payroll pay day following the effective date of
the Release, the Company will pay the Executive the Severance Benefits the
Executive would otherwise have received under the Agreement on or prior to such
date but for the delay in payment related to the effectiveness of the Release,
with the balance of the Severance Benefits being paid as originally scheduled.



--------------------------------------------------------------------------------

4.7 Application of Internal Revenue Code Section 280G. If any payment or benefit
the Executive would receive pursuant to a Change in Control from the Company or
otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Executive’s receipt, on an after-tax basis, of the greater
economic benefit notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the manner that results in the greatest economic
benefit for the Executive. If more than one method of reduction will result in
the same economic benefit, the items so reduced will be reduced pro rata.

In the event it is subsequently determined by the Internal Revenue Service that
some portion of the Reduced Amount as determined pursuant to clause (x) in the
preceding paragraph is subject to the Excise Tax, the Executive agrees to
promptly return to the Company a sufficient amount of the Payment so that no
portion of the Reduced Amount is subject to the Excise Tax. For the avoidance of
doubt, if the Reduced Amount is determined pursuant to clause (y) in the
preceding paragraph, the Executive will have no obligation to return any portion
of the Payment pursuant to the preceding sentence.

Unless the Executive and the Company agree on an alternative accounting firm,
the accounting firm engaged by the Company for general tax compliance purposes
as of the day prior to the effective date of the Change in Control shall perform
the foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

The Company shall use commercially reasonable efforts to cause the accounting
firm engaged to make the determinations hereunder to provide its calculations,
together with detailed supporting documentation, to the Executive and the
Company within fifteen (15) calendar days after the date on which the
Executive’s right to a Payment is triggered (if requested at that time by you or
the Company) or such other time as requested by the Executive or the Company.

4.8 Indemnification Agreement. The Company and the Executive have previously
entered into an indemnification agreement which shall continue to govern the
terms of the Executive’s employment following the Effective Date, and a copy of
which is attached hereto as Exhibit B.



--------------------------------------------------------------------------------

4.9 Confidential Information and Invention Assignment Agreement. The Executive
has previously executed the Company’s Confidential Information and Invention
Assignment Agreement the terms of which shall continue to govern the terms of
the Executive’s employment following the Effective Date, and a copy of which is
attached as Exhibit C.

5. Assignment and Binding Effect.

This Agreement shall be binding upon the Executive and the Company and inure to
the benefit of the Executive and the Executive’s heirs, executors, personal
representatives, assigns, administrators and legal representatives. Because of
the unique and personal nature of the Executive’s duties under this Agreement,
neither this Agreement nor obligations under this Agreement shall be assignable
by the Executive. This Agreement shall be binding upon and inure to the benefit
of the Company and its successors, assigns and legal representatives, provided
that the Agreement may only be assigned to an acquirer of all or substantially
all of the Company’s assets. Any such successor of the Company will be deemed
substituted for the Company under the terms of this Agreement for all purposes.
For this purpose, “successor” means any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires all or substantially all of the assets or
business of the Company.

6. Notice.

For the purposes of this Agreement, notices, demands, and all other forms of
communication provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by registered mail, return receipt requested, postage prepaid, or by
confirmed facsimile, addressed as set forth below, or to such other address as
any party may have furnished to the other in writing in accordance herewith,
except that notices of address shall be effective only upon receipt, as follows:

If to the Company:

Horizon Pharma, Inc.

520 Lake Cook Road, Suite 520

Deerfield, IL 60015

Attention: Timothy P. Walbert, Chairman, President & CEO

Fax: 224-383-3001

If to the Executive:

Todd N. Smith

31445 Reigate Lane

Green Oaks, IL 60044



--------------------------------------------------------------------------------

Any such written notice shall be deemed given on the earlier of the date on
which such notice is personally delivered or five (5) days after its deposit in
the United States mail as specified above. Either Party may change its address
for notices by giving written notice to the other Party in the manner specified
in this section.

7. Choice of Law.

This Agreement shall be governed by the laws of the State of Illinois, without
regard to any conflicts of law principals thereof that would call for the
application of the laws of any other jurisdiction. The Parties consent to the
exclusive jurisdiction and venue of the federal court in the Northern District
of Illinois, and state courts located in the state of Illinois, county of Cook.
Nothing in this Section 7 limits the rights of the Parties to seek appeal of a
decision of an Illinois court outside of Illinois that has proper jurisdiction
over the decision of a court sitting in Illinois.

8. Integration.

This Agreement, including Exhibit A, Exhibit B, Exhibit C and the Plan and
applicable stock option agreements, contains the complete, final and exclusive
agreement of the Parties relating to the terms and conditions of the Executive’s
employment and the termination of the Executive’s employment, and supersedes all
prior and contemporaneous oral and written employment agreements or arrangements
between the Parties.

9. Amendment.

This Agreement cannot be amended or modified except by a written agreement
signed by the Executive and the Company.

10. Waiver.

No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.

11. Severability.

The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision, which most
accurately represents the Parties’ intention with respect to the invalid,
unenforceable, or illegal term or provision.



--------------------------------------------------------------------------------

12. Interpretation; Construction.

The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement. This Agreement has been
drafted and negotiated by legal counsel representing the Company and the
Executive. The Parties acknowledge that each Party and its counsel has reviewed
and revised, or had an opportunity to review and revise, this Agreement, and any
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement.

13. Execution by Facsimile Signatures and in Counterparts.

The parties agree that facsimile signatures shall have the same force and effect
as original signatures. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREFORE, the parties have signed this Agreement on the date first
written above.

COMPANY:

HORIZON PHARMA, INC.

HORIZON PHARMA USA, INC.

 

By:  

/s/ Timothy P. Walbert

Title: Chairman, President and CEO

Print Name: Timothy P. Walbert

Date: 6/1/12

EXECUTIVE:

TODD N. SMITH

 

/s/ Todd N. Smith

Todd N. Smith, individually

Date: 6/1/12



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

In consideration of the payments and other benefits set forth in the Executive
Employment Agreement effective June 1, 2012, (the “Employment Agreement”), to
which this form is attached, I, Todd N. Smith, hereby furnish Horizon Pharma,
Inc. and Horizon Pharma USA, Inc. (together the “Company”), with the following
release and waiver (“Release and Waiver”).

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, Affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring relating to my
employment or the termination thereof prior to my signing this Release and
Waiver. This general release includes, but is not limited to: (1) all claims
arising out of or in any way related to my employment with the Company or the
termination of that employment; (2) all claims related to my compensation or
benefits from the Company, including, but not limited to, salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including,
but not limited to, claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including, but not limited to, claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), and the California Fair Employment and Housing Act
(as amended). Notwithstanding the foregoing, this Release and Waiver, shall not
release or waive my rights: to indemnification under the articles and bylaws of
the Company or applicable law, including without limitations, California Labor
Code Sections 2800 and 2802; to payments under Sections                      of
the Employment Agreement; under any provision of the Employment Agreement that
survives the termination of that agreement; under the California Workers’
Compensation Act; under any option, restricted share or other agreement
concerning any equity interest in the Company; as a shareholder of the Company
or any other right that is not waivable under applicable law.

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to any claims I may
have against the Company.



--------------------------------------------------------------------------------

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that: (a) the release and waiver granted herein
does not relate to claims under the ADEA which may arise after this Release and
Waiver is executed; (b) I should consult with an attorney prior to executing
this Release and Waiver; and (c) I have twenty-one (21) days from the date of
termination of my employment with the Company in which to consider this Release
and Waiver (although I may choose voluntarily to execute this Release and Waiver
earlier); (d) I have seven (7) days following the execution of this Release and
Waiver to revoke my consent to this Release and Waiver; and (e) this Release and
Waiver shall not be effective until the seven (7) day revocation period has
expired unexercised. If I am less than 40 years of age upon execution of this
Release and Waiver, I acknowledge that I have the right to consult with an
attorney prior to executing this Release and Waiver (although I may choose
voluntarily not to do so); and (c) I have five (5) days from the date of
termination of my employment with the Company in which to consider this Release
and Waiver (although I may choose voluntarily to execute this Release and Waiver
earlier).

I acknowledge my continuing obligations under my Confidential Information and
Inventions Agreement dated September 28, 2010. Pursuant to the Confidential
Information and Inventions Agreement I understand that among other things, I
must not use or disclose any confidential or proprietary information of the
Company and I must immediately return all Company property and documents
(including all embodiments of proprietary information) and all copies thereof in
my possession or control. I understand and agree that my right to the payments
and other benefits I am receiving in exchange for my agreement to the terms of
this Release and Waiver is contingent upon my continued compliance with my
Confidential Information and Inventions Agreement.

This Release and Waiver, including my Confidential Information and Inventions
Agreement dated September 28, 2010, constitutes the complete, final and
exclusive embodiment of the entire agreement between the Company and me with
regard to the subject matter hereof. I am not relying on any promise or
representation by the Company that is not expressly stated herein. This Release
and Waiver may only be modified by a writing signed by both me and a duly
authorized officer of the Company.

Date: 6/8/2012

 

By:  

/s/ Todd N. Smith

  Todd N. Smith